Case 9:20-cv-80717-DMM Document 1 Entered on FLSD Docket 04/30/2020 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

  VERONICA BRAYMAN,                                        CASE NO.: 9:20-cv-80717

           Plaintiff,

  vs.

  STATE FARM BANK, F.S.B.,                                 DEMAND FOR JURY TRIAL

         Defendant.
  __________________________________/

                                              COMPLAINT

          COMES NOW, Plaintiff, VERONICA BRAYMAN (hereafter “Plaintiff”), by and

  through undersigned counsel, and hereby sues Defendant, STATE FARM BANK, F.S.B.,

  (hereafter “Defendant”) and states as follows:

                                    PRELIMINARY STATEMENT

          This action arises out of Defendant’s violations of the Florida Consumer Collection

  Practices Act, Florida Statute §§ 559.55 et seq. (hereafter the “FCCPA”) and the Telephone

  Consumer Protection Act, 47 U.S.C. §§ 227 et seq. (hereafter the “TCPA”).

                                    JURISDICTION AND VENUE

          1.      Jurisdiction and venue for purposes of this action are appropriate and conferred by

  28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves violations of the TCPA

  and/or by F.S. § 47.011 and/or by 28 U.S.C § 1332, diversity jurisdiction.

          2.      Subject matter jurisdiction, federal question jurisdiction, for purposes of this action,

  is appropriate and conferred by 28 U.S.C. § 1331, which provides that the district courts shall have

  original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

  States; this action involves violations of 47 U.S.C. § 227(b)(1)(A)(iii).


                                                      1
Case 9:20-cv-80717-DMM Document 1 Entered on FLSD Docket 04/30/2020 Page 2 of 7




          3.      Pursuant to 28 U.S.C. § 1391(b), venue is proper in this District because the

  Plaintiff resides in this District, the phone calls were received in this District, and Defendant

  transacts business in this District.

                                      FACTUAL ALLEGATIONS

          4.      Plaintiff is a natural person, citizen of the state of Florida, and is a resident of Palm

  Beach County.

          5.      Plaintiff is a “consumer” as defined by the FCCPA, Fla. Stat. § 559.55(2).

          6.      Defendant is a nationally chartered bank with its principal place of business at One

  State Farm Plaza E-6, Bloomington, IL 61710.

          7.      Defendant is a “creditor,” as defined by the FCCPA, Fla. Stat. § 559.55(5) and does

  business throughout the state of Florida, including Palm Beach County, Florida.

          8.      Defendant is a “person” subject to regulations under Fla. Stat. § 559.72 and 47

  U.S.C. § 227(b)(1).

          9.      The conduct of Defendant, which gives rise to the cause of action herein alleged,

  occurred in this District, Palm Beach County, Florida, by the Defendant’s placing of telephone

  calls to Plaintiff’s cellular telephone.

          10.     Defendant, at all material times, was attempting to collect a debt relating to a State

  Farm Bank Credit Account, Account No. ending in – 0926.

          11.     The alleged debt that is the subject matter of this complaint is a “consumer debt”

  as defined by the FCCPA, Fla. Stat. §559.55(6).

          12.     Plaintiff revoked any prior express consent for Defendant to contact Plaintiff via

  cellular telephone or any other form of communication on February 21, 2020 when Plaintiff

  verbally advised Defendant to stop calling her cellular telephone.



                                                     2
Case 9:20-cv-80717-DMM Document 1 Entered on FLSD Docket 04/30/2020 Page 3 of 7




         13.     All calls to Plaintiff’s’ cellular telephone after February 21, 2020 were knowing

  and willful and were made without the “prior express consent” of Plaintiff.

         14.     Plaintiff continued to revoke any prior express consent for Defendant to contact her

  via cellular telephone when she received phone calls from Defendant.

         15.     Defendant knowingly and/or willfully called Plaintiff’s cellular telephone after

  Defendant had unequivocal notice from Plaintiff to cease any and all calls and after Plaintiff

  withdrew any prior consent or permission to be contacted.

         16.     Upon information and belief, some or all of the calls Defendant made to Plaintiff’s

  cellular telephone number were made using an “automatic telephone dialing system” or an

  artificial or prerecorded voice

         17.     Plaintiff is the subscriber, regular user, and carrier of the cellular telephone number

  (917) *** - 1675 and was the called party and recipient of Defendant’s automatic telephone dialing

  system and/or artificial or prerecorded voice.

         18.     Defendant knowingly and/or willfully harassed and abused Plaintiff by calling

  Plaintiff’s cellular telephone multiple times per day after Plaintiff revoked any alleged consent for

  Defendant to contact Plaintiff’s cellular telephone.

         19.     Despite actual knowledge of its wrongdoing, Defendant continued the campaign of

  harassment and abuse, calling Plaintiff continually despite Plaintiff revoking any prior express

  consent for Defendant to call Plaintiff’s cell phone.

         20.     Upon receipt of the calls from Defendant, Plaintiff’s caller ID identified the calls

  were being initiated from, but not limited to, the following telephone number: 800-634-0012.

         21.     Defendant has or should be in possession and/or control of call logs, account notes,

  autodialer reports and/or other records that detail the exact number of all calls made to Plaintiff.



                                                    3
Case 9:20-cv-80717-DMM Document 1 Entered on FLSD Docket 04/30/2020 Page 4 of 7




            22.   Defendant placed calls to Plaintiff’s cellular telephone that included delays in time

  before the telephone call was transferred to a representative to speak.

            23.   Some of the representatives who called Plaintiff’s cellular telephone sounded like

  an artificial or pre-recorded voice.

            24.   Plaintiff did not speak with a live representative during some of the phone calls

  because they were made by Defendant using an artificial or pre-recorded voice.

            25.   The calls from Defendant to Plaintiff’s cellular telephone continued despite

  Plaintiff expressly revoking her consent to be called.

            26.   None of Defendant’s telephone calls placed to Plaintiff were for “emergency

  purposes” as specified in 47 U.S.C. § 227 (b)(1)(A).

            27.   None of Defendant’s telephone calls placed to Plaintiff were made with Plaintiff’s

  “prior express consent” as specified in 47 U.S.C. § 227 (b)(1)(A).

            28.   All conditions precedent to the filing of this lawsuit have been performed or have

  occurred.

                                      COUNT I
                     VIOLATION OF THE FCCPA, FLA. STAT. § 559.72(7)

            29.   Plaintiff incorporates all allegations in paragraphs 1-28 above as if stated fully

  herein.

            30.   Jurisdiction is proper pursuant to Florida Statute § 559.77(1).

            31.   Defendant violated Florida Statute § 559.72(7) when it willfully communicated

  with Plaintiff with such frequency as can reasonably be expected to abuse or harass Plaintiff.

            32.   Specifically, Defendant continued to make numerous telephone calls to Plaintiff’s

  cellular telephone after being notified to no longer call Plaintiff through any means.




                                                    4
Case 9:20-cv-80717-DMM Document 1 Entered on FLSD Docket 04/30/2020 Page 5 of 7




            33.   Despite Defendant’s knowledge of Plaintiff’s requests not to be contacted via

  cellular telephone, Defendant continued to call Plaintiff’s cellular telephone.

            34.   The continued contact by Defendant was abusive and harassing to Plaintiff.

            WHEREFORE, Plaintiff, VERONICA BRAYMAN, demands judgment against

  Defendant, STATE FARM BANK, F.S.B., for the following relief:

                  a.       any actual damages sustained by Plaintiff as a result of the above

  allegations;

                  b.       statutory damages pursuant to Florida Statute § 559.77(2) in the amount of

  $1,000.00;

                  c.       pursuant to §559.77(2), any specific or injunctive relief necessary to make

  Plaintiffs whole;

                  d.       in the case of a successful action sustaining the liability of Defendant,

  pursuant to the FCCPA, Fla. Stat. § 559.77(2), costs of the action, together with reasonable

  attorney’s fees incurred by Plaintiff; and

                  e.       any other relief the Court deems just and proper.

                                        COUNT II
                       VIOLATION OF THE TCPA, 47 U.S.C. § 227(b)(1)(A)(iii)

            35.   Plaintiff incorporates all allegations in paragraphs 1-28 above as if stated fully

  herein.

            36.   Jurisdiction is proper pursuant to 47 U.S.C. § 227(b)(3).

            37.   Defendant used an automatic telephone dialing system or an artificial or

  prerecorded voice as defined by 47 U.S.C. § 227(a)(1)(A)(iii) to make telephone calls to Plaintiff’s

  cellular telephone.




                                                    5
Case 9:20-cv-80717-DMM Document 1 Entered on FLSD Docket 04/30/2020 Page 6 of 7




         38.     Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s cellular

  telephone using an automatic telephone dialing system and/or an artificial or prerecorded voice

  without Plaintiff’s prior express consent in violation of federal law, including 47 U.S.C. §

  227(b)(1)(A)(iii).

         39.     Defendant knowingly and willfully violated 47 U.S.C. § 227(b)(1)(A)(iii) for each

  call that Defendant placed to Plaintiff’s cellular telephone after Plaintiff revoked her consent to be

  contacted and notified Defendant that she wished for the calls to stop.

         WHEREFORE, Plaintiff, VERONICA BRAYMAN, demands judgment against

  Defendant, STATE FARM BANK, F.S.B., for the following relief:

                 a.      statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) in the amount of

  $500.00 for each of the independent violations occurring after Plaintiff’s revocation.

                 b.      an increase in the amount of the award to an amount equal to three times

  the amount available pursuant to 47 U.S.C. § 227(b)(3)(B) where each of Defendant’s independent

  violations were made willfully or knowingly; and

                 c.      any other relief the Court deems just and proper.

                                    DEMAND FOR JURY TRIAL

           Plaintiff demands a trial by jury as to all issues.




                                                     6
Case 9:20-cv-80717-DMM Document 1 Entered on FLSD Docket 04/30/2020 Page 7 of 7




  Date: April 30, 2020

                                    BOSS LAW

                                    /s/ Christopher W. Boss
                                    Christopher W. Boss, Esq.
                                    Fla. Bar No.: 13183
                                    Andrea Dufresne Abercrombie, Esq.
                                    Fla. Bar No.: 91402
                                    Service Email: cpservice@bosslegal.com
                                    9887 Fourth Street North, Suite 202
                                    St. Petersburg, Florida 33702
                                    Phone: (727) 471-0039
                                    Fax: (888) 449-8792
                                    Attorneys for Plaintiff




                                       7
